Citation Nr: 1206582	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-18 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.  He died in January 2008, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The appellant's claim was most recently remanded in July 2011 to schedule the appellant for a Travel Board hearing as requested.  The requested hearing was scheduled for November 2011, and the appellant was advised as to the date and time of the hearing.  She failed to appear for the hearing without explanation and has not requested the hearing be rescheduled.  Therefore, the request is considered withdrawn. 


FINDINGS OF FACT

1.  The Veteran died in January 2008 of cardiac arrest due to end-stage renal disease and diabetes mellitus.  

2.  At the time of his death, service connection was in effect for gunshot wound (GSW) residuals of the back, rated as 40 percent disabling; scars of the lower chest, ninth rib, and tenth rib, rated as 20 percent disabling; and hemorrhoids, rated as noncompensably disabling.  

3.  Neither renal disease, nor diabetes mellitus was present until more than one year after the Veteran's discharge from service, and neither renal disease, nor diabetes mellitus was etiologically related to the Veteran's active service or his service-connected disabilities.  
CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially and materially contribute to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

Although the appellant was not provided complete notice with respect to her cause of death claim until April 2011, after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the appellant's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the appellant have been obtained.  Neither the appellant, nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

A request for a VA records review and opinion was done in April 2010, and the examination report is associated with the claims file.  The Board finds that the VA opinion is adequate.  The opinion was provided by a qualified medical professional and was predicated upon review of the claims folder-including the Veteran's STRs.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  Neither the appellant nor her representative has argued otherwise.

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2011).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardio-vascular renal disease or diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant has asserted that the Veteran's cause of death was a result of his service-connected GSW residuals.  

A review of the STRs shows GSW to the back with a contusion of the right kidney and fracture of the transverse processes of the right first and second lumbar vertebrae.  He was hospitalized for treatment, and his kidney issue had resolved.  The Veteran did not have any treatment for high blood sugar, diabetes mellitus, or symptoms associated with heart problems during service.  The separation examination in October 1953 listed the GSW to the back and complaints of back pain.  There was no notation of any residual disability of the kidney found upon discharge, nor was there any finding of a heart problem or high blood sugar.  

A review of the record shows that at the time of his death, the Veteran was in receipt of service connection for GSW residuals of the back, rated as 40 percent disabling; scars of the lower chest, ninth rib, and tenth rib, rated as 20 percent disabling; and hemorrhoids, rated as noncompensably disabling.  

A review of private treatment records note a medical history of chronic kidney disease, hypertension, diabetes mellitus, dyslipidemia, chronic obstructive pulmonary disease (COPD), and history of atrial fibrillation, status-post pacemaker.  He was noted to have a significant history of smoking 5 packs per day for 25 years, and quit 25 to 35 years prior.  Other records suggest the Veteran resumed smoking and quit again in 2006.  The most recent treatment records were dated in November 2011, and the Veteran died in January 2008 at the emergency room.  The death certificate lists the Veteran's cause of death as cardiac arrest due to end stage renal disease and diabetes mellitus.  

The Veteran was first diagnosed as having diabetes mellitus in the early 1980s, and evidence of record first mentions chronic kidney disease in 2007.  The Veteran's private treating physician submitted a letter, dated in September 2008, indicating that the Veteran was his patient for the past few years, and in his opinion the in-service GSW weakened his muscles of respiration and heart contributing to his death.  The physician did not, however, provide a rationale for this opinion, nor is there evidence that the Veteran reviewed the Veteran's claims file, including his STRs.  

In April 2010, the Veteran's claims file was sent to a VA examiner for review and an opinion.  The examiner indicated that he reviewed the claims file, including the opinion provided by the Veteran's treating physician.  The examiner noted the Veteran's history of diabetes mellitus and hypertension since 1982, as well as his history of chronic renal failure, CAD, atherosclerotic heart disease, coronary artery bypass graft surgery, pacemaker placement, chronic atrial fibrillation, and congestive heart failure.  He also noted the Veteran's history of smoking, and associated lung problems.  The Veteran had a history of obesity and transurethral resection of the prostate, as well as a history of a hemorrhoidectomy.  The examiner indicated that the Veteran had several risk factors of atherosclerotic heart disease-including his hypertension, long-standing heavy smoking, obesity, and dyslipidemia.  He concluded that the Veteran's long history of diabetes mellitus and essential hypertension for 25 years led to the development of end-stage renal disease, his cardiac arrest, and ultimate death.  The examiner indicated that diabetes mellitus is the leading cause of end-stage renal disease and hypertension contributed to his kidney disease.  He further noted that death in patients with end-stage renal disease is due to the cardiovascular disease.

Upon review of the file, the examiner noted the Veteran's in-service history of a GSW and its residuals.  The examiner noted the Veteran's chest x-rays in 1953 and 1982 were normal, and an x-ray of the chest in 2001 revealed COPD and a pacemaker.  Chest x-ray, dated in 2007, revealed a large heart, congestive heart failure, but no evidence of pneumonia.  The examiner found that in regards to these findings, it was clear that the Veteran had no residuals of the chest wall muscle injuries, or weakness of the muscles of respiration and heart attributable to his in-service GSW.  The examiner disagreed with the September 2008 statement from the Veteran's treating physician because there was no medical rationale to support this physician's opinion, and the physician failed to address the Veteran's major medical problems that contributed to his death.  Ultimately, the examiner opined that the Veteran's GSW occurring 55 years prior to his death, as well as the residual service-connected disabilities, did not contribute substantially or materially to his death.  In so opining, the examiner noted the Veteran's death was caused by his multiple nonservice-connected disabilities as described above.  

Upon careful review of the evidence of record, the Board finds that the appellant is not entitled to service connection for the cause of the Veteran's death, and that the preponderance of the evidence weighs against her claim.  

At this juncture, the Board notes that the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board notes that both physicians are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board finds, however, that the April 2010 VA examiner's opinion is far more probative that the statement submitted by the Veteran's treating physician.  

Indeed, there is a positive nexus opinion by the Veteran's treating physician indicating that the Veteran's GSW residuals caused weakening of the muscles of respiration and heart.  Although the physician is competent to so opine, and the Board does not question the sincerity of the physician's opinion, the Board finds it is less probative than the VA opinion of record.  The treating physician merely indicated that the Veteran's GSW residuals weakened his muscles of respiration and his heart.  This physician only treated the Veteran for the previous few years and did not review the Veteran's claims file, including his STRs, prior to providing an opinion.  He did not provide a rationale or medical basis for his opinion, nor did he discuss the Veteran's serious, nonservice-connected disabilities in rendering his opinion.  By contrast, the VA examiner reviewed the Veteran's claims file, including his STRs, and indicated specific medical reasons for finding that the Veteran's death due to cardiac arrest, end-stage renal failure, and diabetes mellitus was not due his service-connected GSW and any residuals.  He pointed to "normal" chest x-rays in 1953 and 1982, the remoteness of the GSW and the Veteran's death, and found that his death was likely due to his history of nonservice-connected heart problems, hypertension, diabetes mellitus, and renal disease.  The Board finds the VA examiner's opinion to be of more probative value, and thus, the Board assigns it greater weight.  

The Board is sympathetic to the appellant's assertions as to the cause of the Veteran's death.   However, for the reasons discussed above, the Board must conclude that the preponderance of the most credible evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert at 55-57.  Accordingly, the claim must be denied. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


